759 N.W.2d 887 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jamie Lynn LOWE, Defendant-Appellant.
Docket No. 137284. COA No. 286373.
Supreme Court of Michigan.
February 6, 2009.

Order
On order of the Court, the application for leave to appeal the August 15, 2008 order of the Court of Appeals is considered. The Clerk of the Court is directed to place this case on the April 2009 session calendar for argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 35 days of the date of this order addressing: (1) whether, with respect to a defendant subject to sentence enhancement of "twice the term otherwise authorized" under MCL 333.7413(2), the minimum sentence range recommended by the sentencing guidelines may be doubled; (2) whether this question was correctly decided in People v. Williams, 268 Mich.App. 416, 707 N.W.2d 624 (2005); and (3) what impact, if any, MCL 777.21(4) has on this question.
*888 We further ORDER the Hillsdale Circuit Court to appoint the State Appellate Defender Office to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae, to be filed no later than April 1, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than April 1, 2009.